     Case 2:16-cv-07804-AB-JPR Document 40 Filed 06/02/20 Page 1 of 4 Page ID #:2233



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    TYRONE TITTLE,                     )   Case No. CV 16-7804-AB (JPR)
                                         )
12                         Petitioner,   )   ORDER ACCEPTING FINDINGS AND
                                         )   RECOMMENDATIONS OF U.S.
13                  v.                   )   MAGISTRATE JUDGE
                                         )
14    RAYBON JOHNSON, Warden,            )
                                         )
15                         Respondent.   )
                                         )
16                                       )

17          The Court has reviewed the Petition, records on file, and
18    Report and Recommendation of U.S. Magistrate Judge, which
19    recommends that judgment be entered denying the Petition and
20    dismissing this action with prejudice.          See 28 U.S.C.
21    § 636(b)(1).       On April 27, 2020, Petitioner filed Objections to
22    the R. & R., in which he mostly simply repeats arguments from his
23    Petition and Traverse.
24          For instance, Petitioner continues to argue that the trial
25    court “did not evaluate the persuasiveness or genuine nature of
26    the prosecutor’s reasons for peremptorily dismissing” three black
27    prospective jurors, the third step of the Batson v. Kentucky, 476
28    U.S. 79 (1986), inquiry.      (Objs. at 3; see id. at 2-4.)        But he

                                              1
     Case 2:16-cv-07804-AB-JPR Document 40 Filed 06/02/20 Page 2 of 4 Page ID #:2234



 1    is wrong that the Magistrate Judge determined that the trial

 2    court fulfilled its obligations at step three.          (See id. at 3-4.)

 3    Rather, she correctly found that the trial court did not appear

 4    to reach step three for two of the three challenged jurors.            (See

 5    R. & R. at 25-26.)     As to those jurors, she rightly recognized

 6    that she had to conduct a de novo review of the record to

 7    determine whether the prosecutor’s race-neutral reasons for

 8    striking them were pretextual.       (See id. at 26 (citing Green v.

 9    LaMarque, 532 F.3d 1028, 1031 (9th Cir. 2008) (as amended)).)

10    That review, which revealed that no nonblack prospective juror

11    who shared concerns similar to the stricken jurors was accepted

12    by the prosecutor (see id. at 26), coupled with the prosecutor’s

13    plainly legitimate concerns about the jurors’ impartiality,

14    established that his use of peremptory strikes was not

15    discriminatory.     As for the third juror, the Magistrate Judge

16    correctly found that the trial court adequately considered

17    whether the prosecutor’s race-neutral reasons for striking him

18    were genuine when it performed a comparative-juror analysis, and

19    she conducted her own independent review of the record before

20    concluding that the trial court’s finding that they were was

21    sound.   (See id. at 25-27.)

22          Petitioner also maintains that he was entitled to an

23    instruction on grossly negligent discharge of a firearm, a lesser

24    included offense of shooting at an inhabited dwelling.           (Objs. at

25    7.)   For the reasons provided by the Magistrate Judge (see R. &

26    R. at 36-38), the court of appeal was not objectively

27    unreasonable in concluding that the record did not contain

28    substantial evidence from which a jury could infer that

                                           2
     Case 2:16-cv-07804-AB-JPR Document 40 Filed 06/02/20 Page 3 of 4 Page ID #:2235



 1    Petitioner “committed the crime of grossly negligent discharge of
 2    a firearm but did not commit the crime of shooting at an
 3    inhabited dwelling.”      (Lodged Doc. 9 at 9.)
 4          As to the Magistrate Judge’s finding that Petitioner was not
 5    entitled to habeas relief on his ineffective-assistance-of-
 6    counsel claim, he is wrong that the R. & R. did not address his
 7    subclaim that trial counsel failed to “test [the] competence of
 8    prosecution witnesses.”      (Objs. at 11.)     Specifically, the
 9    Magistrate Judge noted, among other things, that he had not
10    identified any lapses in counsel’s cross-examination of those
11    witnesses or explained what a more rigorous “test[ing]” of their
12    “competence” would have revealed.        (R. & R. at 51 n.20.)      The
13    Magistrate Judge also correctly found that counsel’s failure to
14    call the witnesses Petitioner claims he should have was not
15    prejudicial.    (See id. at 48-51.)      Contrary to Petitioner’s
16    objection, she did not reach that conclusion based on a finding
17    that the witnesses’ testimony would have been irrelevant.            (See
18    Objs. at 11.)     Rather, she based her sound conclusion on the
19    likely inadmissibility or cumulative or inculpatory nature of
20    much of the proposed testimony and the biases undermining the
21    credibility of several witnesses.        (See R. & R. at 48-51.)1
22          Having reviewed de novo those portions of the R. & R. to
23    which Petitioner objects,2 the Court agrees with and accepts the
24
            1
             Petitioner urges the Court to liberally construe his
25
      pleadings on account of his pro se status. (Objs. at 10.) But his
26    burden to establish entitlement to federal habeas relief is not
      lessened by his pro se status.
27
            2
             Petitioner concedes that his sentencing claim is “moot.”
28    (Objs. at 12.)

                                           3
     Case 2:16-cv-07804-AB-JPR Document 40 Filed 06/02/20 Page 4 of 4 Page ID #:2236



 1    findings and recommendations of the Magistrate Judge.           IT
 2    THEREFORE IS ORDERED that judgment be entered denying the
 3    Petition and dismissing this action with prejudice.
 4
 5    DATED: June 2, 2020
                                   ANDRÉ BIROTTE JR.
 6                                      U.S. DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           4
